Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment, filed 12/08/2021. Claims 1, 4-11, 13-17 and 19-24 are currently pending. Claims 2-3, 12 and 18 are canceled and claims 19-24 are added new per applicant’s request.

Response to Amendment
Applicant's amendment is entered into further examination and appreciated by the examiner.
Response to Remarks/Arguments
	Regarding remarks on the claim interpretation under 112(a) for claims 5 and 13, the acknowledgement of the receipt is appreciated by the examiner.
	Regarding remarks on the interpretation under 35 USC 112(f), applicant's clarifying statement is appreciated. However, the clarifying statement is unpersuasive because the recited units still lack the descriptions on the physical structure of units.  
Therefore, the interpretation is maintained for clarity.
	Regarding arguments on the claim objections, amendment is accepted and the previous objections are withdrawn
Regarding arguments on the interpretation under 35 USC 101, applicant's clarifying statement is acknowledged and appreciated by the examiner.
Regarding arguments on the rejections under non-statutory Double Patenting against US Patent No. US9,841,463, the Terminal Disclaimer filed on 08/26/2021 is accepted and the previous rejections are withdrawn.
Regarding arguments on the rejections under 35 USC 103, applicant’s arguments are fully considered but are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
	Claim 13 is objected to because of the following informalities:  As per claim 13, the limitation “the system according to claim 12” should be replaced with “the system according to claim 11” because claim 12 which depends on claim 11 is canceled.
Appropriate correction is required.

Claim Interpretation – 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5 and 13 recite “a plurality of sensors that correspond to at least one of a regenerative braking sensor, a solar radiation sensor, a weight sensor and an identity sensor”. The same list of sensors is simply recited in the specification ([0007, 0011 and 0026-0027]) without disclosing how to convert sensor data into vehicle energy level. Par. 0011 states “processor may utilize the statistical model comprising at least one of a linear function, a quadratic function, a periodic function, and a rule based function of at least one of a stored energy of the vehicle at each point in time, each vehicle input vector” in a high level of generality without further details, implying the sensor data can be converted into vehicle energy level using processor and program software. So, the claim limitations are interpreted as being described such that the recited plurality of sensor data are used in predicting the energy consumption with an aid of a processor with custom software program in high level of generality, but not as described with a specific algorithm of predicting energy consumption using recited sensor data.

Claim Interpretation - 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “module” (or “unit”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “module” (or “unit”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The current application includes a limitation in claim 11 that do not use the word “means,” but are nonetheless interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder, “module” and “unit” that are coupled with functional language, “obtains” and “display” respectively without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
	The physical structure of “module that obtains” is interpreted as the “acquisition module” (116 in Fig. 1 [0024], i.e. electronic interface circuit (or device) between sensors and processor) and “acquisition modules” 402-1 and 402-2 in system 400 of Fig. 4 [0034], i.e. electronic interface circuit (or device) between sensors (or meters) and processor. The physical structure of “unit that displays” is interpreted as “output display unit” 408, capable of outing video and audio, in Fig. 4 [0034].

	If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).
Claim Interpretation – 35 USC § 101
	Independent claims 1, 11 and 16 recite abstract ideas such as limitations “predicting energy consumption of a vehicle using a statistical model”, “predicting a set of future input vectors for said vehicle at defined time intervals corresponding to a plurality of future points in time based on a subset of a plurality of reference input vectors previously generated at the defined time intervals at a plurality of previous points in time”, “wherein an energy level of said vehicle is associated with each reference input vector of said plurality of reference input vectors at each previous point in time of said plurality of previous points in time;”, “predicting a change in said energy level of said vehicle at said future points in time using a processor and said statistical model”, “each reference input vector comprises a vehicle input vector and a database input vector associated with each point in time of said plurality of previous points in time, said vehicle input vector for each defined time interval is based at least in part on one or more vehicle operating parameters, and said database input vector for each defined time interval is based at least in part on a plurality of environmental data and information about a road condition“, and “wherein (i) the change in said energy level comprises a function of corresponding future input vectors and an associated weighting vector, said weighting vector having been derived using said plurality of reference input vectors and associated energy levels at each point in time of said plurality of previous points in time, and representing an overall effect of each input vector on energy consumption of said vehicle, and (ii) said change in said energy level is predicted based on a regression analysis of said energy level associated with each of said reference input vectors in claim 1 as a representative example in the category of mental process and/or mathematical relationship grouping. (Step 2A prong-1 test).
	Analyzing further on step 2A prong-2 test, examiner notices additional elements such as “providing results corresponding to the predicted change in said energy level to an audio-video output unit of said vehicle and providing the results, using the audio-video output unit, to a driver of the vehicle”. Although this limitation could be treated as simply outputting the result of the math, it seems fairer to describe the claim as a whole as reciting a display means showing current and future estimated fuel level for a car or truck as an example.  It takes information like environmental data and the road condition, among other things, and computes the remaining fuel, which it displays to the “audio-video unit”, which can be considered as a practical application at Step 2A Prong 2 test.  Also, the claim does not appear to monopolize the math/mental process in general across a wide range of applications, but only in the particular context of providing the energy level change to the driver of a vehicle. Because math/metal process steps appear describing simple ideas despite using complicated language such as “input vectors” and “weighting vectors”, which lacks specifics in current claim language though, thus difficult to acknowledge improvements to technologies or technical field, thus eligibility would rest solely on the additional elements tying the claim into a practical application. Therefore, claims 1, 4-11, 13-17 and 19-24 are interpreted as patent eligible.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mu (T. Mu and et el, “Heterogeneous Delay Embedding for Travel Time and Energy Cost Prediction Via Regression Analysis”, IEEE transactions on intelligent transportation systems, vol. 14, no. 1, March 2013), hereinafter, ‘Mu’ in view of Storm and Ehlers (US 20070138347 A1), hereinafter, Ehlers.
As per claim 1, Mu discloses the claim as follows:
	A method for predicting energy consumption of a vehicle using a statistical model, said method comprising (energy cost prediction at any future … time for a … vehicle [abs]; generalized autoregressive … model, simulation-assignment model, models for regression, equivalent to statistical model [pg. 214 right col line 18-35]):
predicting a set of future input vectors for said vehicle at defined time intervals corresponding to a plurality of future points in time based on a subset of a plurality of reference input vectors previously generated at the defined time intervals at a plurality of previous points in time (prediction for … future … time. heterogeneous delay embedding ‘HDE’ categorized … time variant measurements, i.e. equivalent to source of input vectors, time-series data [abs. line 14-22]; taking into account all the available measurements, feature vector, x, i.e. equivalent to input vector which consists of time invariant variables gi and time variant variables fi obtained from measurements [pg. 217 left col line 23-25, eq. (4) and eq. (3) in pg. 216 right col line 14-1 from the bottom]; Side note: Although input vector is expressed as a single vector constituting various input data variable together, it would have been obvious a person having ordinary skill in the art could use a set of vectors constituting different input data variable in separate forms; Let …                         
                            
                                
                                    
                                        
                                            f
                                            i
                                        
                                    
                                    
                                        
                                            (
                                            d
                                            ,
                                            t
                                            )
                                        
                                    
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    l
                                    1
                                
                            
                        
                    , which is a short form of vector                         
                            
                                
                                    f
                                    1
                                    ,
                                     
                                    f
                                    2
                                    …
                                    f
                                    l
                                    1
                                
                            
                        
                    , be a total of l1 time-variant measurements collected at time t on day d [pg. 215 right col line 9-10], the time-variant measurements …                         
                            
                                
                                    
                                        
                                            f
                                            i
                                        
                                    
                                    
                                        
                                            (
                                            d
                                            0
                                            -
                                            Δ
                                            d
                                            ,
                                            t
                                            0
                                            -
                                            Δ
                                            t
                                            )
                                        
                                    
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    l
                                    1
                                
                            
                        
                    , which is a vector format equivalent to                         
                            
                                
                                    f
                                    1
                                    '
                                    ,
                                     
                                    f
                                    2
                                    '
                                    …
                                    f
                                    l
                                    1
                                    '
                                
                            
                        
                     for short [pg. 215 right col line 17 from the bottom]; future data of fi can be uniquely be referred by fi(d0+δd, t0+ δt), learn a prediction function  so that it can best approximate the value of fi(d0+δd, t0+ δt), implying predicting a set of future input vectors because variables gi are time invariant and variables fi constitute input vector x [pg. 215 right col line 8 – 34]; The unknown future data fi is marked by box B [pg. 216 left col line 16-15 from the bottom, Fig. 1]; measurements of H(t), v(t) , m(t), Sc(t) … E(t), i.e. equivalent to fi(t) [pg. 219 left col line 18-8 from the bottom] as actual examples of vehicle input vector variables; predict the future energy cost from historical and current data of various measurements [pg. 219 left col line 11-10 from the bottom], meaning historical data being reference input data, current data being input data, and various measurements being sensor data),
the subset including a most recent reference input vector, (‘HDE’ categorized … time variant measurements, i.e. equivalent to source of input vectors, time-series data [abs. line 14-22]; taking into account all the available measurements, feature vector, x, i.e. equivalent to input vector which consists of time invariant variables gi and time variant variables fi obtained from measurements [pg. 217 left col line 23-25, eq. (4) and eq. (3) in pg. 216 right col line 14-1 from the bottom]; side note: time-series implies most recent reference input vector is included. See further historical data 1 day ago for a time-variant measurement [pg. 216 right col Fig. 1])
wherein an energy level of said vehicle is associated with each reference input vector of said plurality of reference input vectors at each previous point in time of said plurality of previous points in time, (predict the … energy cost at any future time t and day d, historical and current data, For energy cost prediction, the provided experience data includes, see measurement data set which is equivalent to input vectors’ component variables [pg. 215 left col ‘A. Problem formulation’ line 1-end]; The historical and current data of fi are a sequence of data points measured at successive times that are spaced at uniform time intervals, time series [pg. 215 right col ‘B. Heterogeneous Delay Embedding (HDE)’ line 14-17]; learn a new set of feature vector [pg. 217 left col line 2-1 from the bottom]; final feature vector, Z* = XP*, i.e. reduced form of input vector x, y (z), where y represents the desired output for a query instance, fj (d0+δd, t0+ δt) = y(z), implying energy consumption (or energy level) of vehicle is predicted [pg. 217 right col line 16 – 5 from the bottom without counting blank lines, eq. (8)]; energy consumption E(t), battery SoC(t), implying energy level can be derived from these variables such as E(t) and SoC(t) [pg. 219 left col line 18-8 from the bottom]; side note: Energy level related E(t) and SoC(t) variables are equated to  fj(t + δt) = y(z) mathematically, wherein z is derived from input vector x)
predicting a change in said energy level of said vehicle using said statistical model (performance comparison for energy cost predictions [Table 1 in pg. 222], energy cost prediction, The future departure time δt was set as 10 min, 1 h, 5 h, and 10 h to cover both short- and long-term predictions [pg. 222 left col line 7-10]; model selection, model parameters [pg. 222 left col line 15-21]),
wherein (i) the change in said energy level comprises a function of corresponding future input vectors and an associated weighting vector, said weighting vector having been derived using said plurality of reference input vectors and associated energy levels at each point in time of said plurality of previous points in time, and representing an overall effect of each input vector on energy consumption of said vehicle (weight matrix, similarity weight [pg. 217 right col line 1-31], meaning weighting matrix, or vector, plays the role of linking the input vectors to predicting the energy level with maximum likelihood; time series data [abs. line 14-22], time t and day d [pg. 215 left col ‘A. problem formulation’ line 1- end]),
and (ii) said change in said energy level is predicted based on a regression analysis of said energy level associated with each of said reference input vectors (The obtained approximation, as the prediction function, y(z), implying energy consumption, Regression analysis [pg. 217 right col ‘C. Regression Analysis line 1 – pg. 218 left col line 2]; evaluate final regression performance, meaning performance comparison for energy cost [pg. 222 left col line 5 – 21, Table 1]).

Mu further indirectly discloses “providing the predicted energy consumption to a driver of the vehicle” (advanced driver-assistant systems ‘ADAS’, route planning [abs line 3-5], predicting the travel time and energy consumption, The predicted results will be used by ADAS to determine the optimal route [pg. 214 right col line 5-9], consumed energy, real-time updated of vehicle/battery conditions during the trip [pg. 214 right col line 13-17])  and “vehicle input vector for each defined time interval is based at least in part on one or more vehicle operating parameters” (Delay-Based Data Categorization, implying for each defined time interval,  feature vector, final features … as input of a regressor, equivalent to input vector  [pg. 215 right col line 10 from the bottom – pg. 217 right col line 15 from the bottom], Data Preparation, takes into account the vehicle speed, i.e. equivalent to vehicle operating parameter), but Mu does not explicitly disclose 
	“indicating, one of visually and audibly, results corresponding to a predicted change in energy level to a driver of the vehicle” and is silent regrading use of processors for predicting energy consumption.

Storm discloses use of a processor for predicting energy consumption (processor [0022-0023, Fig. 2, 0056], processor 46 … make a range prediction … present the user with various energy consumption related options offering the user [0023]) and 
	“indicating predicted energy consumption level for the future to the driver of the vehicle visually” (communicates with the electronic controls to evaluate the driving range, equivalent to predicted energy consumption, [0008], range prediction calculations and predictions [0016], A vehicle controller shown at 34 includes a user interface 37 for use by a user 36 such as a driver [0022, Fig. 2], displayed in a graphical user interface, prediction of resource consumption [0034]; analytic engine, predicted resource consumption, route location [0046], calculating the probable gain or loss in remaining resources such as battery energy, fuel, etc., and logging reasons for those predicted gains and losses. The gains and losses can be organized according to the various vehicle systems [0069, claim 3], user interface 37 offers user 36 a display with resource replenishment options such as … situations where the vehicle likely cannot complete the journey before charging the battery, refueling the vehicle, or both, a display indicating the probability of successfully completing the entire trip [0081]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Mu in view of Storm to use the processor for predicting energy consumption and visually indicate the predicted energy consumption level to a driver for economic and safe drive (Storm - beneficial to the use of a vehicle to know, or at least be able to predict with some likelihood of success, the remaining driving distance or range based on the state of charge or remaining fuel [0005, 0002-00040]).

Mu further discloses “each reference input vector comprises a vehicle input vector and a recorded input vector associated with each point in time of said plurality of previous points in time, said vehicle input vector for each defined time interval is based at least in part on one or more vehicle operating parameters, and said recorded input vector for each defined time interval is based at least in part on a plurality of environmental data and information about a road condition” (multiple time-invariant and time-variant inputs, time-variant measurement, time-series data [abs]; a feature space from the historical and current data of the travel time, which are then used as the input [pg. 215 right col line 6-4 from the bottom]; Let …                         
                            
                                
                                    
                                        
                                            f
                                            i
                                        
                                    
                                    
                                        
                                            (
                                            d
                                            ,
                                            t
                                            )
                                        
                                    
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    l
                                    1
                                
                            
                        
                    , which is a short form of vector                         
                            
                                
                                    f
                                    1
                                    ,
                                     
                                    f
                                    2
                                    …
                                    f
                                    l
                                    1
                                
                            
                        
                    , be a total of l1 time-variant measurements collected at time t on day d [pg. 215 right col line 9-10], the time-variant measurements …                         
                            
                                
                                    
                                        
                                            f
                                            i
                                        
                                    
                                    
                                        
                                            (
                                            d
                                            0
                                            -
                                            Δ
                                            d
                                            ,
                                            t
                                            0
                                            -
                                            Δ
                                            t
                                            )
                                        
                                    
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    l
                                    1
                                
                            
                        
                    , which is a vector format equivalent to                         
                            
                                
                                    f
                                    1
                                    '
                                    ,
                                     
                                    f
                                    2
                                    '
                                    …
                                    f
                                    l
                                    1
                                    '
                                
                            
                        
                     for short [pg. 215 right col line 17 from the bottom]; experience data is automatically recorded [pg. 214 right col line 12], traffic data that were recorded [pg. 214 right col line 11-10 from the bottom], successfully records the historical data [pg. 216 left col line 19]), implying Mu discloses a database input vector;  time variant measurements, (a) Vehicle mass m(t). (b) Audio status saudio(t). (c) Light status slight(t). (d) Air conditioner status sair(t), equivalent to a parameter representing vehicle operating parameter; (e) Humidity H(t). (f) Temperature T(t), equivalent to a parameter representing environmental data; (i) Travel time (l/v(t)). (j) Energy cost E(t), equivalent to a parameter representing road condition [pg. 220, Fig. 2]).

Although Mu does not explicitly cite the phrase “database”, Mu implies the use of data base because of the use of recorded data (experience data is automatically recorded [pg. 214 right col line 12], traffic data that were recorded [pg. 214 right col line 11-10 from the bottom], successfully records the historical data [pg. 216 left col line 19]) and Strom discloses the use of database data (experience data is automatically recorded [pg. 214 right col line 12], traffic data that were recorded [pg. 214 right col line 11-10 from the bottom], successfully records the historical data [pg. 216 left col line 19]).

Furthermore, Storm already discloses “providing the predicted energy level change to a driver” (communicates with the electronic controls to evaluate the driving range, equivalent to predicted energy consumption, [0008], range prediction calculations and predictions [0016], A vehicle controller shown at 34 includes a user interface 37 for use by a user 36 such as a driver [0022, Fig. 2], displayed in a graphical user interface, prediction of resource consumption [0034], user interface [claim 1], calculating changes in vehicle resources [claim 3]) and further discloses 
	the use of  “an output unit” (various display … output device [0051]) “that displays results corresponding to the predicted change in said energy level of said vehicle” (processor 46 … make a range prediction … present the user with various energy consumption related options offering the user opportunities to input subsequent selections to refine the prediction, make a new prediction, or act on the current prediction [0023]; model calculations [0075]; result 119 may be displayed [0076, Fig. 3]) 

However, Storm is silent regarding a use of audio-video output unit when providing results corresponding to the predicted change in said energy level to an audio-video output unit of said vehicle and providing the results, using the audio-video output unit, to a driver of the vehicle.

Ehlers disclose “provide the predicted change in said energy level to an audio-video output unit of said vehicle to inform a driver of the vehicle” (guidance data … to the operator, Route planning … accommodate the fuel capacity and consumption rates of the vehicle and or vessel, This planning feature … will be monitored and managed in real time while in route, Any changes in route, reported consumption rate or reported fuel levels can trigger an automatic re-evaluation of the route and its associated refueling plan [0127], visually displayed road maps, audible guidance [0128]; communication system … includes a display device and/or speakers, equivalent to audio-video output unit [0037, Fig. 1]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Storm and Ehlers to provide results corresponding to the predicted change in said energy level to an audio-video output unit of said vehicle and provide the results, using the audio-video output unit, to a driver of the vehicle for economic and safe drive.

Mu already discloses reference input vector and the types of data that can be part of input vector ( time variant measurements, i.e. equivalent to source of input vectors, time-series data [abs. line 14-22]; multiple time-invariant and time-variant inputs, time-variant measurement, time-series data [abs]; a feature space from the historical and current data of the travel time, which are then used as the input [pg. 215 right col line 6-4 from the bottom]; Let …                         
                            
                                
                                    
                                        
                                            f
                                            i
                                        
                                    
                                    
                                        
                                            (
                                            d
                                            ,
                                            t
                                            )
                                        
                                    
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    l
                                    1
                                
                            
                        
                    , which is a short form of vector                         
                            
                                
                                    f
                                    1
                                    ,
                                     
                                    f
                                    2
                                    …
                                    f
                                    l
                                    1
                                
                            
                        
                    , be a total of l1 time-variant measurements collected at time t on day d [pg. 215 right col line 9-10], the time-variant measurements …                         
                            
                                
                                    
                                        
                                            f
                                            i
                                        
                                    
                                    
                                        
                                            (
                                            d
                                            0
                                            -
                                            Δ
                                            d
                                            ,
                                            t
                                            0
                                            -
                                            Δ
                                            t
                                            )
                                        
                                    
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    l
                                    1
                                
                            
                        
                    , which is a vector format equivalent to                         
                            
                                
                                    f
                                    1
                                    '
                                    ,
                                     
                                    f
                                    2
                                    '
                                    …
                                    f
                                    l
                                    1
                                    '
                                
                            
                        
                     for short [pg. 215 right col line 17 from the bottom], taking into account all the available measurements, feature vector, x, i.e. equivalent to input vector too; takes into account the vehicle speed, i.e. equivalent to vehicle operating parameter; the weather conditions of temperature and humidity, equivalent to environmental data; vehicle mass, audio status, light status, air conditioner status, battery state of charge ‘SoC’, and battery state of health ‘SoH’, equivalent to vehicle operating parameter [pg. 218 left col line 4 – line 12 from the bottom], implying sensor data; experience data … recorded, traffic flow, vehicle speed, consumed energy, and context condition [pg. 214 right col line 11-17], traffic data that were recorded [pg. 214 right col line 10-9 from the bottom], implying reference input data), but does not explicitly cite the sensor data and/or database data.

Storm further discloses “a plurality of sensor data and a plurality of database data” as input data (various inputs [0016], various features, data inputs and outputs for the vehicle resource management system [0017, Fig. 1]; sensor devices 31, various data collection, sensors [0020]; weather data, database [0042; data store 50 [Fig. 2])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Storm to disclose each reference input vector comprises the sensor data and the database data in order to assist a driver of a vehicle by accurately predicting energy consumption of the vehicle for economic and safe drive.

Mu already discloses “plurality of sensor data is captured … at each point in time of plurality of points in time” (time-variant measurement, time-series data [abs], time variant measurements, e.g., the audio, light, air conditioner, and battery status, humidity, and temperature, collected, equivalent to captured sensor data [pg. 215 left col line 6-4 from the bottom]), but is silent regarding sensor data for a vehicle location environment, a vehicle equipment profile, and a driver behavior profile.

Storm further discloses “plurality of sensor data is captured for a vehicle location environment, a vehicle equipment profile, and a driver behavior profile” (Geospatial positional information … of the vehicle may be gathered by a location data collector 60, GPS [0029], positional information, as well as other data useful for predicting resource consumption, map data collector [0032], map data [0033-0034], topographical data [0037-0040], weather data [0041], implying information representing a vehicle location environment; Vehicle, various aspects, features, and components separated into lists, operational components 24, Examples of operational components 24 are useful for vehicle operation and may exchange information with a vehicle controller 34 [0018, Fig. 1], implying information representing a vehicle equipment profile; driver specific parameters, aggressiveness, preferred interior temperature [0055], ], implying information representing a driver profile; disclosed algorithm, the projected driving range, based on the State of charge on the vehicle battery (or batteries) at that instant in time [0007], implying at each point in time of said plurality of points in time; vehicle data collector may read and store some or all of the available vehicle data values more than several hundred, several thousand, or tens of thousands of times a second generating a large quantity of stored data for analysis [0027]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Storm by capturing the sensor data for a vehicle location environment, a vehicle equipment profile, and a driver behavior profile at each point in time of plurality of said points in time in order to assist a driver of a vehicle by accurately predicting energy consumption of the vehicle for an economic and safe drive.

As per claim 4, Mu, Strom and Ehlers disclose claim 1 set forth above.
Storm further discloses “said plurality Fig. 1 31]).

Mu discloses the statistical model models for one of the energy level of the vehicle and the change of the energy level of the vehicle as a function of the measured data, vehicle performance data, weather data, traffic data, and road condition data (Gaussian process model [pg. 214 right col middle section], regression [pg. 217 right col], traffic measurement, simulation, model that takes account vehicle speed, weather conditions, road load force, energy cost, energy consumption, for the time period, E(t) [pg. 218 left col]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Strom to use a plurality of sensor data associated with said vehicle and the statistical model as recited in order to assist a driver of a vehicle by accurately predicting energy consumption for an economic and safe.

As per claim 19, Mu, Strom and Ehlers disclose claim 1 set forth above.
Mu further discloses wherein each reference input vector is associated with each of the previous points in time for energy cost prediction (types of data, historical values, time-invariant and time-variant measurement, historical data of fi can uniquely be referred by fi(d0 − Δd, t0 − Δt), corresponding to the current time t0 and current day d0 [pg. 215 right col 1st and 2nd par], time series, incorporates more information on data types 2 and 4 but also processes data type 3 [pg. 215 right col 4th par – pg. 217 left col 1st par], implying data aggregation, energy cost prediction [abs]) 

Strom discloses use of processor and database (a processor [0022], database [0042-0045, 0092]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art  to use the processor to include a plurality of data aggregation modules to receive data and deliver the data to a time series database which stores the data as the reference input vectors along with corresponding energy levels for each previous point in time in order to assist a driver of a vehicle by accurately predicting energy consumption of the vehicle for an economic and safe drive.

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mu in view of Storm, Ehlers and Rudow (US 20110184784 A1), hereinafter ‘Rudow’.
As per claim 11, Mu teaches the claim as follows:
A system (driver-assistance system [abs]) for predicting energy consumption of a vehicle using a statistical model, said system comprising (energy cost prediction at any future … time for a … vehicle [abs]; generalized autoregressive … model, simulation-assignment model, models for regression, i.e. equivalent to statistical model [pg. 214 right col line 18-35]):
obtains a plurality of reference input vectors at defined time intervals at a plurality of points in time (the historical and current data of time variant measurements, i.e. equivalent to sources of reference input vectors, time-series data [abs. line 14-22]; taking into account all the available measurements, feature vector, x, i.e. equivalent to input vector which consists of time invariant variables gi and time variant variables fi obtained from measurements [pg. 217 left col line 23-25, eq. (4) and eq. (3) in pg. 216 right col line 14-1 from the bottom]; Side note: Although input vector is expressed as a single vector constituting various input data variable together, it would have been obvious a person having ordinary skill in the art could use a set of vectors constituting different input data variable in separate forms; Let …                         
                            
                                
                                    
                                        
                                            f
                                            i
                                        
                                    
                                    
                                        
                                            (
                                            d
                                            ,
                                            t
                                            )
                                        
                                    
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    l
                                    1
                                
                            
                        
                    , which is a short form of vector                         
                            
                                
                                    f
                                    1
                                    ,
                                     
                                    f
                                    2
                                    …
                                    f
                                    l
                                    1
                                
                            
                        
                    , be a total of l1 time-variant measurements collected at time t on day d [pg. 215 right col line 9-10], the time-variant measurements …                         
                            
                                
                                    
                                        
                                            f
                                            i
                                        
                                    
                                    
                                        
                                            (
                                            d
                                            0
                                            -
                                            Δ
                                            d
                                            ,
                                            t
                                            0
                                            -
                                            Δ
                                            t
                                            )
                                        
                                    
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    l
                                    1
                                
                            
                        
                    , which is a vector format equivalent to                         
                            
                                
                                    f
                                    1
                                    '
                                    ,
                                     
                                    f
                                    2
                                    '
                                    …
                                    f
                                    l
                                    1
                                    '
                                
                            
                        
                     for short [pg. 215 right col line 17 from the bottom]),
predicts (i) a set of future input vectors for said vehicle at defined time intervals corresponding to a plurality of future points in time based on a subset of a plurality of reference input vectors previously obtained at the defined time intervals at a plurality of previous points in time (prediction for … future … time. heterogeneous delay embedding ‘HDE’ categorized … time variant measurements [abs. line 14-22]; taking into account all the available measurements, feature vector, x, i.e. equivalent to input vector which consists of time invariant variable gi and time variant variables fi [pg. 217 left col line 23-25, eq. (4) and eq. (3) in pg. 216 right col line 14-1 from the bottom]; future data of fi can be uniquely be referred by fi(d0+δd, t0+ δt), learn a prediction function f so that it can best approximate the value of fi(d0+δd, t0+ δt), implying predicting a set of future input vectors because variables gi are time invariant and variables fi constitute input vector x [pg. 215 right col line 8 – 34]; The unknown future data fi is marked by box B [pg. 216 left col line 16-15 from the bottom, Fig. 1]; measurements of H(t), v(t) , m(t), Sc(t) … E(t), i.e. equivalent to fi(t) [pg. 219 left col line 18-8 from the bottom] as actual examples of vehicle input vector variables; predict the future energy cost from historical and current data of various measurements [pg. 219 left col line 11-10 from the bottom], meaning historical data being reference input data, current data being input data, and various measurements being sensor data), 
wherein an energy level of said vehicle is associated with each reference input vector of said plurality of reference input vectors at each previous point in time of said plurality of previous points in time (predict the travel time and energy cost at any future time t and day d, historical and current data, For energy cost prediction, the provided experience data includes, see measurement data set which is equivalent to input vectors  [pg. 215 left col ‘A. Problem formulation’ line 1-end]; The historical and current data of fi are a sequence of data points measured at successive times that are spaced at uniform time intervals, time series [pg. 215 right col ‘B. Heterogeneous Delay Embedding (HDE)’ line 14-17]; learn a new set of feature vector [pg. 217 left col line 2-1 from the bottom]; final feature vector, Z* = XP*, y (z), where y represents the desired output for a query instance, fj (d0+δd, t0+ δt) = y(z) [pg. 217 right col line 16 – 5 from the bottom without counting blank lines, eq. (8)]; energy consumption E(t), battery SoC(t), implying energy level can be derived from these variables such as E(t) and SoC(t) [pg. 219 left col line 18-8 from the bottom]; side note: Energy level related E(t) and SoC(t) variables can be also equated to one of  fj(t + δt) = y(z) mathematically, wherein z is derived from input vector x),
(ii) a change in said energy level of said vehicle using said statistical model (performance comparison for energy cost predictions [Table 1 in pg. 222], energy cost prediction, The future departure time δt was set as 10 min, 1 h, 5 h, and 10 h to cover both short- and long-term predictions [pg. 222 left col line 7-10]; model selection, model parameters [pg. 222 left col line 15-21]), 
wherein the change in said energy level comprises a function of corresponding future input vectors and an associated weighting vector, said weighting vector is derived using said plurality of reference input vectors and associated energy levels at each point in time of said plurality of previous points in time, said weighting vector represents an overall effect of each input vector on energy consumption of said vehicle (weight matrix, similarity weight [pg. 217 right col line 1-31], meaning weighting matrix, or vector, plays the role of linking the input vectors to predicting the energy level with maximum likelihood; time series data [abs. line 14-22], time t and day d [pg. 215 left col ‘A. problem formulation’ line 1- end] ), and 
said change in said energy level is predicted based on a regression analysis of said energy level associated with each of said reference input vectors (The obtained approximation, as the prediction function, y(z), implying energy consumption, Regression analysis [pg. 217 right col ‘C. Regression Analysis line 1 – pg. 218 left col line 2]; evaluate final regression performance, meaning performance comparison for energy cost [pg. 222 left col line 5 – 21, Table 1]);

Mu further indirectly discloses “providing the predicted energy consumption to a driver of the vehicle” (advanced driver-assistant systems ‘ADAS’, route planning [abs line 3-5], predicting the travel time and energy consumption, The predicted results will be used by ADAS to determine the optimal route [pg. 214 right col line 5-9], consumed energy, real-time updated of vehicle/battery conditions during the trip [pg. 214 right col line 13-17])  and “vehicle input vector is generated for each defined time interval based at least in part on one or more vehicle operating parameters” (Delay-Based Data Categorization, implying for each defined time interval,  feature vector, final features … as input of a regressor, equivalent to input vector  [pg. 215 right col line 10 from the bottom – pg. 217 right col line 15 from the bottom], Data Preparation, takes into account the vehicle speed, i.e. equivalent to vehicle operating parameter), but Mu does not explicitly disclose 
	“indicating, one of visually and audibly, results corresponding to a predicted change in energy level to a driver of the vehicle” and is silent regarding the use of  “an acquisition module”, “a processor”.

Storm discloses “indicating predicted energy consumption level for the future to the driver of the vehicle visually” (communicates with the electronic controls to evaluate the driving range, equivalent to predicted energy consumption, [0008], range prediction calculations and predictions [0016], A vehicle controller shown at 34 includes a user interface 37 for use by a user 36 such as a driver [0022, Fig. 2], displayed in a graphical user interface, prediction of resource consumption [0034]; analytic engine, predicted resource consumption, route location [0046], calculating the probable gain or loss in remaining resources such as battery energy, fuel, etc., and logging reasons for those predicted gains and losses. The gains and losses can be organized according to the various vehicle systems [0069, claim 3], user interface 37 offers user 36 a display with resource replenishment options such as … situations where the vehicle likely cannot complete the journey before charging the battery, refueling the vehicle, or both, a display indicating the probability of successfully completing the entire trip [0081]) and use of 
	“an acquisition module” (vehicle control interface 41 … collect data about the vehicle [0023]) and “a processor” (processor [0022-0023, Fig. 2, 0056]),

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Mu with the use of “an acquisition module and a processor” and visually indicate the predicted energy consumption level to a driver for economic and safe drive.

Mu further discloses “each reference input vector comprises a vehicle input vector and a recorded input vector associated with each point in time of said plurality of previous points in time, said vehicle input vector for each defined time interval is based at least in part on one or more vehicle operating parameters, and said recorded input vector for each defined time interval is based at least in part on a plurality of environmental data and information about a road condition” (multiple time-invariant and time-variant inputs, time-variant measurement, time-series data [abs]; a feature space from the historical and current data of the travel time, which are then used as the input [pg. 215 right col line 6-4 from the bottom]; Let …                         
                            
                                
                                    
                                        
                                            f
                                            i
                                        
                                    
                                    
                                        
                                            (
                                            d
                                            ,
                                            t
                                            )
                                        
                                    
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    l
                                    1
                                
                            
                        
                    , which is a short form of vector                         
                            
                                
                                    f
                                    1
                                    ,
                                     
                                    f
                                    2
                                    …
                                    f
                                    l
                                    1
                                
                            
                        
                    , be a total of l1 time-variant measurements collected at time t on day d [pg. 215 right col line 9-10], the time-variant measurements …                         
                            
                                
                                    
                                        
                                            f
                                            i
                                        
                                    
                                    
                                        
                                            (
                                            d
                                            0
                                            -
                                            Δ
                                            d
                                            ,
                                            t
                                            0
                                            -
                                            Δ
                                            t
                                            )
                                        
                                    
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    l
                                    1
                                
                            
                        
                    , which is a vector format equivalent to                         
                            
                                
                                    f
                                    1
                                    '
                                    ,
                                     
                                    f
                                    2
                                    '
                                    …
                                    f
                                    l
                                    1
                                    '
                                
                            
                        
                     for short [pg. 215 right col line 17 from the bottom]; experience data is automatically recorded [pg. 214 right col line 12], traffic data that were recorded [pg. 214 right col line 11-10 from the bottom], successfully records the historical data [pg. 216 left col line 19]), implying Mu discloses a database input vector;  time variant measurements, (a) Vehicle mass m(t). (b) Audio status saudio(t). (c) Light status slight(t). (d) Air conditioner status sair(t), equivalent to a parameter representing vehicle operating parameter; (e) Humidity H(t). (f) Temperature T(t), equivalent to a parameter representing environmental data; (i) Travel time (l/v(t)). (j) Energy cost E(t), equivalent to a parameter representing road condition [pg. 220, Fig. 2]).

Although Mu does not explicitly cite the phrase “database”, Mu implies the use of data base because of the use of recorded data (experience data is automatically recorded [pg. 214 right col line 12], traffic data that were recorded [pg. 214 right col line 11-10 from the bottom], successfully records the historical data [pg. 216 left col line 19]) and Strom discloses the use of database data (experience data is automatically recorded [pg. 214 right col line 12], traffic data that were recorded [pg. 214 right col line 11-10 from the bottom], successfully records the historical data [pg. 216 left col line 19]).

Furthermore, Storm already discloses “providing the predicted energy level change to a driver” (communicates with the electronic controls to evaluate the driving range, equivalent to predicted energy consumption, [0008], range prediction calculations and predictions [0016], A vehicle controller shown at 34 includes a user interface 37 for use by a user 36 such as a driver [0022, Fig. 2], displayed in a graphical user interface, prediction of resource consumption [0034], user interface [claim 1], calculating changes in vehicle resources [claim 3]) and further discloses 
	the use of  “an output unit” (various display … output device [0051]) “that displays results corresponding to the predicted change in said energy level of said vehicle” (processor 46 … make a range prediction … present the user with various energy consumption related options offering the user opportunities to input subsequent selections to refine the prediction, make a new prediction, or act on the current prediction [0023]; model calculations [0075]; result 119 may be displayed [0076, Fig. 3]) 

However, Storm is silent regarding a use of audio-video output unit that displays results corresponding to the predicted change in said energy level of said vehicle to a driver of the vehicle.

Ehlers disclose “provide the predicted change in said energy level to an audio-video output unit of said vehicle to inform a driver of the vehicle” (guidance data … to the operator, Route planning … accommodate the fuel capacity and consumption rates of the vehicle and or vessel, This planning feature … will be monitored and managed in real time while in route, Any changes in route, reported consumption rate or reported fuel levels can trigger an automatic re-evaluation of the route and its associated refueling plan [0127], visually displayed road maps, audible guidance [0128]; communication system … includes a display device and/or speakers, equivalent to audio-video output unit [0037, Fig. 1]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Storm and Ehlers to use an audio-video output unit that displays results corresponding to the predicted change in said energy level of said vehicle to a driver of the vehicle for an economic and safe drive.

Mu already discloses “plurality of sensor data is captured … at each point in time of plurality of points in time” (time-variant measurement, time-series data [abs], time variant measurements, e.g., the audio, light, air conditioner, and battery status, humidity, and temperature, collected, equivalent to captured sensor data [pg. 215 left col line 6-4 from the bottom]), but is silent regarding sensor data for a vehicle location environment, a vehicle equipment profile, and a driver behavior profile.

Storm further discloses “plurality of sensor data is captured for a vehicle location environment, a vehicle equipment profile, and a driver behavior profile” (Geospatial positional information … of the vehicle may be gathered by a location data collector 60, GPS [0029], positional information, as well as other data useful for predicting resource consumption, map data collector [0032], map data [0033-0034], topographical data [0037-0040], weather data [0041], implying information representing a vehicle location environment; Vehicle, various aspects, features, and components separated into lists, operational components 24, Examples of operational components 24 are useful for vehicle operation and may exchange information with a vehicle controller 34 [0018, Fig. 1], implying information representing a vehicle equipment profile; driver specific parameters, aggressiveness, preferred interior temperature [0055], ], implying information representing a driver profile; disclosed algorithm, the projected driving range, based on the State of charge on the vehicle battery (or batteries) at that instant in time [0007], implying at each point in time of said plurality of points in time; vehicle data collector may read and store some or all of the available vehicle data values more than several hundred, several thousand, or tens of thousands of times a second generating a large quantity of stored data for analysis [0027]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Storm to disclose acquisition module acquiring a plurality of sensor data for at least one of a vehicle equipment profile and a driver behavior profile at each point in time of said plurality of points in time in order to assist a driver of a vehicle by accurately predicting energy consumption of the vehicle for an economic and safe drive.

Storm further discloses “said plurality of sensor data is obtained from a plurality of sensors associated with said vehicle” (proximity sensors, Temperature sensors, Accelerometer, Tire Pressure [Fig. 1 31]),                                                                                              	“plurality of database data is obtained for a vehicle equipment profile and a driver behavior profile” and “plurality of database data is obtained from a database storing previously recorded data for said vehicle equipment profile and said driver behavior profile” (to preload the data store 50 [0039], i.e. equivalent to record data for later use; accessing traffic flow patterns from a remote database with data collected over time [0045], implying accessing previously recorded data; Vehicle, various aspects, features, and components separated into lists, operational components 24, Examples of operational components 24 are useful for vehicle operation and may exchange information with a vehicle controller 34 [0018, Fig. 1], representing a vehicle equipment profile; driver specific parameters, aggressiveness, preferred interior temperature [0055], ], representing a driver profile).

However, Storm is silent regarding a database storing previously recorded data corresponding to said plurality of vehicles.

Rudow already discloses “database data are collected from a plurality of vehicles“ (track carbon output based on a variety of vehicle activities [0047], collectors, database management system … for storage, various vehicles being tracked [0051, Fig. 1]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Storm and Rudow to use previously recorded database data for a vehicle equipment profile, and a driver behavior profile corresponding to plurality of vehicles in order to assist a driver of a vehicle by accurately predicting energy consumption of the vehicle for an economic and safe drive.
of sensor data is obtained from a plurality of sensors associated with said vehicle” (proximity sensors, Temperature sensors, Accelerometer, Tire Pressure [
	Claim 5  is rejected under 35 U.S.C. 103 as being unpatentable over Mu, Storm and Ehlers in view of Rowker (US 20110082632 A1), hereinafter ‘Rowker’.
As per claim 5, Mu, Storm and Ehlers disclose claims 4 set forth above.
Storm further disclose the use of regenerative braking system (using regenerative braking [0037], implying use of a regenerative braking sensor), but does not explicitly recite a use of regenerative braking sensor.

Rowker discloses “a regenerative braking sensor” of a vehicle (regenerative braking sensor [0028, Fig. 1], the regenerative braking system can acquire and analyze energy dissipating braking data and regenerative braking data in an automobile to determine appropriate braking information for display to a user on the display [abs]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Rowker to include a regenerative braking sensor to predict energy consumption information accurately for an economic and safe drive.

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mu, Storm and Ehlers in view of Rudow (US 20110184784 A1), hereinafter ‘Rudow’.
As per claim 6, Mu, Strom and Ehlers disclose claim 1 set forth above.
Storm further discloses “said plurality of database data comprises data related to at least one of a vehicle location environment, a vehicle equipment profile, and a driver behavior profile” (weather data, database [0042]; data store 50 [Fig. 2]; reading data from data store 50 [0023]; topography data [0039]).

However, the set forth combined prior art is silent regarding “plurality of database data is data is obtained for a plurality of vehicles”.

Rudow discloses “database data are collected from a plurality of vehicles“ (track carbon output based on a variety of vehicle activities [0047], collectors, database management system … for storage, various vehicles being tracked [0051, Fig. 1])

Mu discloses data relevant to a vehicle (acceleration [pg. 218 right col], battery stats of charge ‘SoC’ [pg. 218 left col]) and Strom also discloses data relevant to the vehicle (average speed [0045], acceleration [0079, 0087, 0098], driving distance [0005], battery charge, battery … level [0003], fuel or battery charge remaining [0020]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Storm to use database data obtained for a plurality of vehicle comprising data related to at least one of a vehicle location environment, a vehicle equipment profile, and a driver behavior profile, average speed, acceleration, mileage, battery capacity, and fuel consumption in order to assist a driver of a vehicle by accurately predicting energy consumption of the vehicle for an economic and safe drive.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mu, Storm, Ehlers and Rudow in view of Nakaji (US 20040048118 A1).
As per claim 7, Mu, Strom, Ehlers and Rudow disclose claim 6 set forth above.
Storm discloses “plurality of database data is obtained from a database storing previously recorded data for said vehicle location environment, said vehicle equipment profile, and said driver behavior profile corresponding to said plurality of vehicles” (reading data from data store 50 [0023]; Vehicle data collector 57 may therefore be optimized to monitor vehicle status information and update data store 50 [0027], implying data collector record the vehicle sensor data into the database; Topographical data collector 64 may retrieve relevant topography data, equivalent to vehicle location environment, to preload the data store 50 [0039], i.e. equivalent to previously recorded data; Geospatial positional information … of the vehicle may be gathered by a location data collector 60, GPS [0029], implying information representing a vehicle location environment; Vehicle, various aspects, features, and components separated into lists, operational components 24, Examples of operational components 24 are useful for vehicle operation and may exchange information with a vehicle controller 34 [0018, Fig. 1], implying information representing a vehicle equipment profile; driver specific parameters, aggressiveness, preferred interior temperature [0055], ], implying information representing a driver profile).

However, Storm is silent regarding a database storing previously recorded data corresponding to said plurality of vehicles and the method facilitates predicting a cost effectiveness of adding one of a power saving feature and a power generating feature to the vehicle based on the driver behavior profile.

Rudow already discloses “database data are collected from a plurality of vehicles“ (track carbon output based on a variety of vehicle activities [0047], collectors, database management system … for storage, various vehicles being tracked [0051, Fig. 1]).

Nakaji discloses a cost effectiveness of adding one of a power saving feature and a power generating feature to the vehicle based on the driver behavior (By estimating the vehicle power state from the accelerator depression amount signal as an indicator of running state, an operating mode of the power plant 10 which takes account of both power generation responsiveness and fuel cost-performance efficiency can be selected according to a driver's acceleration operation [0152]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of the combined prior art in view of Nakaji to use previously recorded database data for a vehicle location environment, a vehicle equipment profile, and a driver behavior profile corresponding to plurality of vehicles and facilitating the method of predicting a cost effectiveness of adding one of a power saving feature and a power generating feature to the vehicle based on the driver behavior profile in order to assist a vehicle driver for an economic and safe drive.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mu, Storm and Ehlers in view Ricci (US 20130144470 A1), hereinafter ‘Ricci’ and Stempora (US 20150019266 A1), hereinafter ‘Stem’.
As per claim 8, Mu, Storm and Ehlers disclose claim 2 set forth above.
Mu further discloses measured data corresponds to time data and day data including vehicle speed, acceleration and  (measurements collected at time t on day d [pg. 215 right col line 9-10], pg. 214 right col 3nd par, pg. 218 left col 4th par], driving speed profile [pg. 218 left col 3rd par], acceleration [pg. 218 right col 1st par]).

Strom discloses data corresponds to driving pattern data and vehicle inclination (variable, driving habits of user [0005], Driver specific parameters, driver’s aggressiveness, the number of alternate routes, travelling two … five or more alternate routes, route preference [0055], vehicle attitude, that is
the angle of inclination or descent, of vehicle [0098]).

However, the set forth combined prior art is silent regarding “sensor data corresponding to solar radiation data, wind direction data and driver identity data, angular momentum data”.

Ricci discloses the sensed data corresponding solar influx data, wind direction and driver identity (sensed climate control information, wind direction, solar flux density [0023], sensed identity of a selected occupant or group of occupants [0061]).

Stem discloses angular momentum data (vehicle comprises one or more sensors providing orientation information and/or angular momentum information [0023]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Ricci and Stem regarding the use of sensor data corresponding to solar radiation data, wind direction data, driver identity data, velocity data, acceleration data, inclination data, and angular momentum data associated with a vehicle and an environment around a vehicle to assist a driver of a vehicle by accurately predicting energy consumption of the vehicle for an economic and safe drive.

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mu, Storm and Ehlers in view of  Xu (US 20130085696 A1) and Rotz (US 20110184642 A1).
As per claim 9, Mu, Storm and Ehlers disclose claims 2 and 11 set forth above.
Storm further discloses “said plurality of database data corresponds to weather data, route data, traffic data, and driving pattern data of individual drivers”  (Vehicle data collector 57 may therefore be optimized to monitor vehicle status information and update data store 50 [0027], implying data collector record the vehicle sensor data into the database; Topographical data related to possible routes of travel is collected and stored in data store 50, Topographical data may be used in relation to map, vehicle, weather, and other data in data store [0037], traffic data collector, traffic patterns [0044], traffic flow patterns [0045], Driver specific parameters include parameters selected and maintained for individual drivers such as the drivers aggressiveness, the driver's preferred interior temperature [0055]).

However, Storm does not explicitly disclose “driving pattern data of a plurality of drivers” and is silent regarding the method includes predicting a most energy-efficient route by executing the statistical model over a plurality of possible routes and predicting an amount of power consumed for each possible route.

Xu discloses “driving pattern data of a plurality of drivers” (users driving habits, in-vehicle electronics and usage conditions [0034], EV, i.e. Electric Vehicle, battery capacity [0032]).

Rotz discloses the method predicting a most energy-efficient route by using a statistical model over a plurality of possible routes and predicting an amount of power consumed for each possible route (navigation … for route planning and guidance purposes, route optimization algorithms have been developed to select a route [0003], efficient route [0007], determining the energy …  required for a vehicle to travel along a specific route using a model-based approach incorporating vehicle-specific parameters, route-specific parameters, and optionally driver-specific parameters [0008], relational map database, route [0069], attributes, length … travel, road, travel time [0070], attributes, probability [0071], probability techniques [0139-0145]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Xu and Rotz with the use of database data such as weather data, weather data, route data, traffic data, and driving pattern data and using the method predicting a most energy-efficient route by executing the statistical model over a plurality of possible routes and predicting an amount of power consumed for each possible route in order to assist a driver of a vehicle by accurately predicting energy consumption of the vehicle for an economic and safe drive.

	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mu, Storm, Ehlers and Rudow in view of Rowker, Ricci and Stem.
As per claim 13, Mu, Storm, Ehlers and Rudow disclose claim 11 set forth above.
Storm further disclose the use of regenerative braking system (using regenerative braking [0037], implying use of a regenerative braking sensor), but does not explicitly recite a use of regenerative braking sensor.

Rowker discloses “a regenerative braking sensor” of a vehicle (regenerative braking sensor [0028, Fig. 1], the regenerative braking system can acquire and analyze energy dissipating braking data and regenerative braking data in an automobile to determine appropriate braking information for display to a user on the display [abs]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Rowker to include a regenerative braking sensor to predict energy consumption information accurately for an economic and safe drive.

However, the set forth combined prior art is silent regarding “sensor data from sensors collecting solar radiation data, wind direction data and driver identity data, angular momentum data”.

Ricci discloses the sensed data corresponding solar influx data, wind direction and driver identity (sensed climate control information, wind direction, solar flux density [0023], sensed identity of a selected occupant or group of occupants [0061]).

Stem discloses angular momentum data (vehicle comprises one or more sensors providing orientation information and/or angular momentum information [0023]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Ricci and Stem regarding the use of sensor data obtained from solar radiation sensor, driver identity sensor, velocity sensor, acceleration sensor, inclination sensor, and angular momentum sensor associated with a vehicle and an environment around a vehicle in order to assist a driver of a vehicle by accurately predicting energy consumption of the vehicle for an economic and safe drive.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mu, Storm and Ehlers in view of  Xu and Cronin (US 20140196529 A1).
As per claim 14, Mu, Storm and Ehlers disclose claim 11 set forth above.
Storm further discloses “said plurality of database data corresponds to weather data, route data, traffic data, and driving pattern data of individual drivers”  (Vehicle data collector 57 may therefore be optimized to monitor vehicle status information and update data store 50 [0027], implying data collector record the vehicle sensor data into the database; Topographical data related to possible routes of travel is collected and stored in data store 50, Topographical data may be used in relation to map, vehicle, weather, and other data in data store [0037], traffic data collector, traffic patterns [0044], traffic flow patterns [0045], Driver specific parameters include parameters selected and maintained for individual drivers such as the drivers aggressiveness, the driver's preferred interior temperature [0055]).

However, Storm does not explicitly disclose “driving pattern data of a plurality of drivers” and is silent regarding the acquisition module also acquires said plurality of database data corresponding to road elevation, road quality, and road level.

Xu discloses “driving pattern data of a plurality of drivers” (users driving habits, in-vehicle electronics and usage conditions [0034], EV, i.e. Electric Vehicle, battery capacity [0032]).

Cronin discloses the acquisition module also acquires said plurality of database data corresponding to road elevation, road quality, and road level (monitoring and identifying road damage, a data acquisition module adapted to receive and request data from one or more data sources, a database adapted to receive data from the data acquisition module and to store one or more roadway anomalies with respect to a roadway map [0009], terrain elevation maps [0031], pavement condition and/or level [0035], equivalent to road quality and level).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Xu and Cronin with the use of database data such as weather data, weather data, route data, traffic data, and driving pattern data of a plurality of drivers, road elevation, road quality, and road level in order to assist a driver of a vehicle by accurately predicting energy consumption of the vehicle for an economic and safe drive.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mu, Storm and Ehlers in view of Nishida (US 20090157254 A1).
As per claim 20, Mu, Storm and Ehlers disclose claim 1 set forth above.
The set forth combined prior art is silent regarding use of energy meter that captures at least one of a stored battery power and a stored fuel level.

Nishida discloses capturing an energy level using energy meter that captures at least one of a stored battery power and a stored fuel level (vehicle information display system [abs], ECU ‘electronic control unit’, status information collection, cars, remaining fuel level, remaining battery capacity, power meter … a hybrid vehicle [0040]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Nishida to capture an energy level associated with each reference input vector at each of the previous points in time using an energy meter that captures at least one of a stored battery power and a stored fuel level in order to assist a driver of a vehicle by accurately predicting energy consumption of the vehicle for an economic and safe drive.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mu, Storm and Ehlers in view of  Sapankevych (N. I. Sapankevych and R. Sankar, “Time Series Prediction using SVMs: A survey, IEEE Computational Intelligence Magazine | May 2009), hereinafter ‘Sapan’.
As per claim 21, Mu, Storm and Ehlers disclose claim 1 set forth above.
Mu discloses linear regression and use of weigh matrix ((linear regression [pg. 214 right col 3rd par], weigh matrix [pg. 217 right col 1st and 2nd par], regression analysis [pg. 217 right col 3rd par]), but is not explicit on the weighting vector being derived using a linear regression.
Sapan discloses finding an optimal set of weights using a linear regression ((a time series prediction algorithm,  both define these prediction functions for linear and non-linear regression applications, The goal is to find “optimal” weights w and threshold b as well as to define the criteria for finding an “optimal” set of weights [pg. 27 left col 4th par eq. 2]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Sapan to derive the weighting vector using a linear regression in order to assist a driver of a vehicle by accurately predicting energy consumption of the vehicle for an economic and safe drive.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mu, Storm and Ehlers in view of  Martin (US 20060020352 A1).
As per claim 22, Mu, Storm and Ehlers disclose claim 1 set forth above.
The set forth combined prior art is silent regarding using an optimization engine, capturing an actual change in energy level, computing a difference between the predicted change in energy level and the actual change in energy level, and refining the weighting vector to minimize the difference between the predicted change in energy level and the actual change in energy level.

Martin discloses the above recited limitation  (linear controller, receive inputs representing measured variables of the plant and predict on an output of the linear controller predicted control values [abs], predicted value, desired output, equivalent to actual measured value, minimize the error and force the predicted value to the desired value [0079, eq 23], Aj is the weight vector for control variable [0082]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Martin to use an optimization engine, capture an actual change in energy level for each of the future points in time based on the energy level associated with each reference input vector, compute a difference between the predicted change in energy level and the actual change in energy level, and refine the weighting vector to minimize the difference between the predicted change in energy level and the actual change in energy level in order to assist a driver of a vehicle by accurately predicting energy consumption of the vehicle for an economic and safe drive.

As per claim 23, Mu, Storm, Ehlers and Martin disclose claim 22 set forth above.
Martin further discloses the statistical model is refit in response to refining the weighting vector, i.e. modifying a value of the weighting vector (process measurements are utilized to parameterize or fit the model, model can then be implemented in a simulator for prediction or inverted by an optimization algorithm for control or optimization [0003], trajectory weighting algorithm [0022, Fig. 14], weight vector for control variable [0082], trajectory weighting [0083-0084], predicted curve, weight [0085]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Mu, Storm and Ehlers in view of  Hassib (US 20130289819 A1).
As per claim 24, Mu, Storm and Ehlers disclose claim 11 set forth above.
Strom discloses a plurality of vehicle operating parameters including energy consumption, braking frequency, average speed, and wherein the at least one variable representing a road condition represents one of elevation, traffic on a known route, and traffic on an unknown route (operating parameter, consumption … of vehicle resources [claim 1], battery charge and fuel … being consumed [0028], traffic frequently stops [0045], equivalent to braking frequency, average speed, [0079], path, elevation grade [0035], elevation along a route [0037], representing elevation changes [claim 5], traffic … for a chosen route, road condition, along a proposed route [0044]).

Mu discloses historical travel time and historical data per each day (historical and current data of travel time collected [pg. 215 left col 4th par], history, current data for each days [Fig, 1]), but is not explicit regarding driving time per day.

Hassib discloses driving time per day as a vehicle operating parameter (sensor data … operation of the vehicle [0054], a breakdown of miles driven per time of day [0070], Time of day statistics, total driving time [pg. 15, Table 5]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Hassib to disclose a plurality of vehicle operating parameters including energy consumption, braking frequency, average speed, and driving time per day, and wherein the at least one variable representing a road condition represents one of elevation, traffic on a known route, and traffic on an unknown route in order to assist a driver of a vehicle by accurately predicting energy consumption of the vehicle for an economic and safe drive.

 Notes with regard to Prior Art
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.  
Bryer (US 10445758 B1) discloses a vehicle operating parameter including driving distance and driving time per day (vehicle operation data [col 6 line 30-57], summary driving information, total number of miles driven per time of day [col 10 line 50-67]).
Zuta (US 20160153807 A1) discloses controlling angular momentum data using a sensor data (speedometer in a vehicle is a type of motion sensor which detects the speed of motion along a road surface responsive to the rotation of a wheel of the vehicle. Motion sensors are also often used in motor control to detect and control the angular momentum thereof [0002]).
Álvarez-Troncoso (US7076350B2) discloses the use of input vector and the weighting vector in managing energy in  vehicles (controlling electrical systems in vehicles, and, more specifically, to use of a time-series predictor to improve energy management of an electrical system [col 1 line 16-19], vehicle electrical system with energy management [col 2 line 12-23, Fig. 1], the time-series predictor [col 2 line 14-15],  state vector, input state vector, estimated future vector [Fig. 7], input vector [col 5 line 27-32, Fig. 3], probability vector, equivalent to weighting vector [col 6 line 2-4], The estimated future vector, the associated probability, and a current vector state are input to the energy manager in step 77 to generate adjustment commands for the electrical system [col 7 line 50-53]), implying the use of vector format for the data processing is a well-known technique in the art. 
Petty (US 20140222321 A1) discloses input data including incident data, observed and predicted weather data, pavement conditions data and predictions of pavement condition states, and roadway operations data. One or more of this additional input data is further modeled using multiple factors of congestion in a regression analysis [0008].
Eckert (US 5742507 A) discloses the limitation “each input vector comprises a plurality of variables, wherein at least one of the variables represents a vehicle operating parameter, at least one of the variables represents environmental data, and at least one of the variables represents a road condition" (Input variables, from parameters characteristic of the driving behavior of the vehicle, and from variables predetermined by the properties of the environment ‘coefficient of friction of the road surface, side wind’ [col 1 line 26-38], The input vector u(t) contains as the input variables [col 14 lie 21]) with an easy to understand plain English.

Allowable Subject Matter
	Claims 16-17 are allowed.
	The following is an examiner’s statement of reasons for allowance: As per claim 16, the closest prior art of record, Mu (T. Mu and et el, “Heterogeneous Delay Embedding for Travel Time and Energy Cost Prediction Via Regression Analysis”, IEEE transactions on intelligent transportation systems, vol. 14, no. 1, March 2013), hereinafter, ‘Mu’, Storm (US 20160311423 A1), hereinafter ‘Storm’ and Ehlers (US 20070138347 A1), hereinafter, Ehlers, individually or in combination, fail to anticipate or render obvious the limitations
	“wherein said statistical model comprises at least one of a linear function and a periodic function of at least one of an energy level of the vehicle at each point in time and each reference input vector for each defined time interval” in combination with other limitations.

Mu discloses
A method for predicting energy consumption of a vehicle using a statistical model, said method comprising (energy cost prediction at any future … time for a … vehicle [abs]; generalized autoregressive … model, simulation-assignment model, models for regression, equivalent to statistical model [pg. 214 right col line 18-35]):
predicting a set of future input vectors for said vehicle at defined time intervals corresponding to a plurality of future points in time based on a subset of a plurality of reference input vectors previously generated at the defined time intervals at a plurality of previous points in time (prediction for … future … time. heterogeneous delay embedding ‘HDE’ categorized the historical and current data of time variant measurements, i.e. equivalent to source of input vectors, time-series data [abs. line 14-22]; taking into account all the available measurements, feature vector, x, i.e. equivalent to input vector which consists of time invariant variables gi and time variant variables fi obtained from measurements [pg. 217 left col line 23-25, eq. (4) and eq. (3) in pg. 216 right col line 14-1 from the bottom]; Side note: Although input vector is expressed as a single vector constituting various input data variable together, it would have been obvious a person having ordinary skill in the art could use a set of vectors constituting different input data variable in separate forms; Let …                         
                            
                                
                                    
                                        
                                            f
                                            i
                                        
                                    
                                    
                                        
                                            (
                                            d
                                            ,
                                            t
                                            )
                                        
                                    
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    l
                                    1
                                
                            
                        
                    , which is a short form of vector                         
                            
                                
                                    f
                                    1
                                    ,
                                     
                                    f
                                    2
                                    …
                                    f
                                    l
                                    1
                                
                            
                        
                    , be a total of l1 time-variant measurements collected at time t on day d [pg. 215 right col line 9-10], the time-variant measurements …                         
                            
                                
                                    
                                        
                                            f
                                            i
                                        
                                    
                                    
                                        
                                            (
                                            d
                                            0
                                            -
                                            Δ
                                            d
                                            ,
                                            t
                                            0
                                            -
                                            Δ
                                            t
                                            )
                                        
                                    
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    l
                                    1
                                
                            
                        
                    , which is a vector format equivalent to                         
                            
                                
                                    f
                                    1
                                    '
                                    ,
                                     
                                    f
                                    2
                                    '
                                    …
                                    f
                                    l
                                    1
                                    '
                                
                            
                        
                     for short [pg. 215 right col line 17 from the bottom]; future data of fi can be uniquely be referred by fi(d0+δd, t0+ δt), learn a prediction function Φ so that it can best approximate the value of fi(d0+δd, t0+ δt), implying predicting a set of future input vectors because variables gi are time invariant and variables fi constitute input vector x [pg. 215 right col line 8 – 34]; The unknown future data fi is marked by box B [pg. 216 left col line 16-15 from the bottom, Fig. 1]; measurements of H(t), v(t) , m(t), Sc(t) … E(t), i.e. equivalent to fi(t) [pg. 219 left col line 18-8 from the bottom] as actual examples of vehicle input vector variables, predict the future energy cost from historical and current data of various measurements [pg. 219 left col line 11-10 from the bottom], meaning historical data being reference input data, current data being input data, and various measurements being sensor data),
wherein an energy level of said vehicle is associated with each reference input vector of said plurality of reference input vectors at each previous point in time of said plurality of previous points in time (predict the … energy cost at any future time t and day d, historical and current data, For energy cost prediction, the provided experience data includes, see measurement data set which is equivalent to input vectors’ component variables  [pg. 215 left col ‘A. Problem formulation’ line 1-end]; The historical and current data of fi are a sequence of data points measured at successive times that are spaced at uniform time intervals, time series [pg. 215 right col ‘B. Heterogeneous Delay Embedding (HDE)’ line 14-17]; learn a new set of feature vector [pg. 217 left col line 2-1 from the bottom]; final feature vector, Z* = XP*, y (z), where y represents the desired output for a query instance, fj (d0+δd, t0+ δt) = y(z), implying energy consumption (or energy level) of vehicle is predicted [pg. 217 right col line 16 – 5 from the bottom without counting blank lines, eq. (8)]; energy consumption E(t), battery SoC(t), implying energy level can be derived from these variables such as E(t) and SoC(t) [pg. 219 left col line 18-8 from the bottom]; side note: Energy level related E(t) and SoC(t) variables can be also equated to one of  fj(t + δt) = y(z) mathematically, wherein z is derived from input vector x);
predicting a change in said energy level of said vehicle using said statistical model (performance comparison for energy cost predictions [Table 1 in pg. 222], energy cost prediction, The future departure time δt was set as 10 min, 1 h, 5 h, and 10 h to cover both short- and long-term predictions [pg. 222 left col line 7-10]; model selection, model parameters [pg. 222 left col line 15-21]),
wherein (i) the change in said energy level comprises a function of corresponding future input vectors and an associated weighting vector, said weighting vector having been derived using said plurality of reference input vectors and associated energy levels at each point in time of said plurality of previous points in time, and representing an overall effect of each input vector on energy consumption of said vehicle (weight matrix, similarity weight [pg. 217 right col line 1-31], meaning weighting matrix, or vector, plays the role of linking the input vectors to predicting the energy level with maximum likelihood ; time series data [abs. line 14-22], time t and day d [pg. 215 left col ‘A. problem formulation’ line 1- end])),
and (ii) said change in said energy level is predicted based on a regression analysis of said energy level associated with each of said reference input vectors (The obtained approximation, as the prediction function, y(z), implying energy consumption, Regression analysis [pg. 217 right col ‘C. Regression Analysis line 1 – pg. 218 left col line 2]; evaluate final regression performance, meaning performance comparison for energy cost [pg. 222 left col line 5 – 21, Table 1]);

Mu further indirectly discloses “providing the predicted energy consumption to a driver of the vehicle” (advanced driver-assistant systems ‘ADAS’, route planning [abs line 3-5], predicting the travel time and energy consumption, The predicted results will be used by ADAS to determine the optimal route [pg. 214 right col line 5-9], consumed energy, real-time updated of vehicle/battery conditions during the trip [pg. 214 right col line 13-17])  and “vehicle input vector for each defined time interval is based at least in part on one or more vehicle operating parameters” (Delay-Based Data Categorization, implying for each defined time interval,  feature vector, final features … as input of a regressor, equivalent to input vector  [pg. 215 right col line 10 from the bottom – pg. 217 right col line 15 from the bottom], Data Preparation, takes into account the vehicle speed, i.e. equivalent to vehicle operating parameter) and discloses
	 “each reference input vector comprises a vehicle input vector and a recorded input vector associated with each point in time of said plurality of previous points in time, said vehicle input vector for each defined time interval is based at least in part on one or more vehicle operating parameters, and said recorded input vector for each defined time interval is based at least in part on a plurality of environmental data and information about a road condition” (multiple time-invariant and time-variant inputs, time-variant measurement, time-series data [abs]; a feature space from the historical and current data of the travel time, which are then used as the input [pg. 215 right col line 6-4 from the bottom]; Let …                         
                            
                                
                                    
                                        
                                            f
                                            i
                                        
                                    
                                    
                                        
                                            (
                                            d
                                            ,
                                            t
                                            )
                                        
                                    
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    l
                                    1
                                
                            
                        
                    , which is a short form of vector                         
                            
                                
                                    f
                                    1
                                    ,
                                     
                                    f
                                    2
                                    …
                                    f
                                    l
                                    1
                                
                            
                        
                    , be a total of l1 time-variant measurements collected at time t on day d [pg. 215 right col line 9-10], the time-variant measurements …                         
                            
                                
                                    
                                        
                                            f
                                            i
                                        
                                    
                                    
                                        
                                            (
                                            d
                                            0
                                            -
                                            Δ
                                            d
                                            ,
                                            t
                                            0
                                            -
                                            Δ
                                            t
                                            )
                                        
                                    
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    l
                                    1
                                
                            
                        
                    , which is a vector format equivalent to                         
                            
                                
                                    f
                                    1
                                    '
                                    ,
                                     
                                    f
                                    2
                                    '
                                    …
                                    f
                                    l
                                    1
                                    '
                                
                            
                        
                     for short [pg. 215 right col line 17 from the bottom]; experience data is automatically recorded [pg. 214 right col line 12], traffic data that were recorded [pg. 214 right col line 11-10 from the bottom], successfully records the historical data [pg. 216 left col line 19]), implying Mu discloses a database input vector;  time variant measurements, (a) Vehicle mass m(t). (b) Audio status saudio(t). (c) Light status slight(t). (d) Air conditioner status sair(t), equivalent to a parameter representing vehicle operating parameter; (e) Humidity H(t). (f) Temperature T(t), equivalent to a parameter representing environmental data; (i) Travel time (l/v(t)). (j) Energy cost E(t), equivalent to a parameter representing road condition [pg. 220, Fig. 2]).\

Mu further teaches “said statistical model comprises at least one of a linear function, a quadratic function, and a periodic function of at least one of an energy level of the vehicle at each point in time, each vehicle input vector, and each database input vector for each defined time interval (relates the energy consumption E(t) to various context conditions and vehicle/battery status, we define various rules [pg. 219 left col line 17 -7 form the bottom], prediction function [pg. 215 right col line 27, pg. 217 right col line 7 from the bottom], temperature and humidity … modeled … to cosine function that repeats [pg. 219 right col line 2-5], showing environmental data affecting energy consumption with periodic function; predict the future energy cost from the historical and current data of various measurements [pg. 219 left col line 11-10 from the bottom], implying input reference vector is included), but is not explicit on the above allowed limitation and silent regarding “statistical model comprises a linear function”.

A newly found reference, Kargupta (US 20110258044 A1), discloses use of a model comprising statistical analysis and linear algebraic techniques for predicting fuel consumption (predictive models for fuel consumption, statistical data analysis algorithms and linear algebraic techniques, based on the incoming observed vehicle performance and operating condition data [0148]), but Kargupta is not explicit on the above allowed limitations.
Storm discloses use of a computer for predicting energy consumption (processor [0022-0023, Fig. 2, 0056], processor 46 … make a range prediction … present the user with various energy consumption related options offering the user [0023]) and 
	“indicating predicted energy consumption level for the future to the driver of the vehicle visually” (communicates with the electronic controls to evaluate the driving range, equivalent to predicted energy consumption, [0008], range prediction calculations and predictions [0016], A vehicle controller shown at 34 includes a user interface 37 for use by a user 36 such as a driver [0022, Fig. 2], displayed in a graphical user interface, prediction of resource consumption [0034]; analytic engine, predicted resource consumption, route location [0046], calculating the probable gain or loss in remaining resources such as battery energy, fuel, etc., and logging reasons for those predicted gains and losses. The gains and losses can be organized according to the various vehicle systems [0069, claim 3], user interface 37 offers user 36 a display with resource replenishment options such as … situations where the vehicle likely cannot complete the journey before charging the battery, refueling the vehicle, or both, a display indicating the probability of successfully completing the entire trip [0081]), but is silent regarding the allowed limitations.

Ehlers disclose “provide the predicted change in said energy level to an audio-video output unit of said vehicle to inform a driver of the vehicle” (guidance data … to the operator, Route planning … accommodate the fuel capacity and consumption rates of the vehicle and or vessel, This planning feature … will be monitored and managed in real time while in route, Any changes in route, reported consumption rate or reported fuel levels can trigger an automatic re-evaluation of the route and its associated refueling plan [0127], visually displayed road maps, audible guidance [0128]; communication system … includes a display device and/or speakers, equivalent to audio-video output unit [0037, Fig. 1]), but is silent regarding the above allowed limitations.

As per claim 17, claim is also allowed because the base claim 16 is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As per claim 10 and 15, the closest prior art of record, Mu, Storm, Ehlers and Kargupta, individually or in combination, fail to anticipate or render obvious the limitations
“wherein said statistical model comprises at least one of a linear function and a periodic function of at least one of an energy level of the vehicle at each point in time and each reference input vector for each defined time interval” in combination with other limitations as explained in above independent claim 16 above.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS KAY/
Primary Examiner, Art Unit 2857